DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 7-9 of U.S. Patent No. 10,355,840 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 1, 7, and 8 of the application with claims 1, 2, 4, and 7-9 of the patent, claims 1, 7, and 8 of the application are anticipated by patent claims 1, 2, 4, and 7-9 in that claims 1, 2, 4, and 7-9 of the patent contain all the limitations of claims 1, 7, and 8 of the application. Claims 1, 7, and 8 of the application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 2015/0223216 A1) hereinafter Han.

Regarding claims 1 and 8 – Han discloses control circuitry, which, in operation, determines a resource for a PDSCH (physical downlink shared channel), refer to paragraphs [0002], [0003], [0008], [0012], [0014], [0021] to [0024], [0080],
a transmitter, which, in operation, transmits a PDCCH (machine-type communications physical downlink control channel) that includes resource assignment bits indicating the determined resource and transmits the PDSCH using the determined resource, wherein, refer to paragraphs [0003], [0022] to [0024], [0146],
the resource assignment bits indicate both a localized assignment and a distributed assignment, refer to paragraphs [0022] to [0024], and claim 20,
the resource assignment bits indicate assignment of the resource starting from a boundary of a narrowband, wherein the resource is in the same units as a Resource Block Group (RBG) size of 2RB, 3RB and 4RB, refer to paragraphs [0021] to [0023], [0029] to [0031], [0046], [0051] to [0053], [0095] to [0099], [0130], [0131], [0187], [0224], and claim 6.
Regarding claims 2 and 9 – Han discloses  the distributed assignment includes assignment of the resource in units of the RBG size of 1RB and 2RB, refer to paragraphs [0096], [0131], [0224].
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Han (same as above) further in view of Yi et al. (US 2018/0102890 A1) hereinafter Yi.

Regarding claims 3 and 10 – Han discloses assignment bits indicate assignment of the resource in units of 1RB, refer to paragraphs [0096], [0131], [0224].
Han does not explicitly disclose the resource assignment bits indicate assignment of the resource in units of 1RB for each of six Physical Resource Blocks (PRBs).
Yi discloses the resource assignment bits indicate assignment of the resource in units of 1RB for each of six Physical Resource Blocks (PRBs), refer to Figure 8 and paragraphs [0034], [0037], [0052], [0058], [0091], [0092], and claim 8.
It would have been obvious to an ordinary person of skill in the art prior to the effective filing date of the application to combine Han with Yi to provide Han with the resource assignment bits indicate assignment of the resource in units of 1RB for each of six Physical Resource Blocks (PRBs).
The suggestion motivation for doing so is that Han discloses assignment bits indicate assignment of the resource in units of 1RB, refer to paragraphs [0096], [0131], [0224].
The benefit being that Han can support MTC where bandwidths are smaller and optimize communication.
Regarding claims 4 and 11 – Han discloses PDCCH, refer to paragraphs [0003], [0017], [0041], [0049], [0111], [0146], and claims 5, 17.
Han does not explicitly disclose the PDCCH is a MPDCCH (machine-communications type PDCCH).
Yi discloses the PDCCH is a MPDCCH (machine-communications type PDCCH), refer to [0003], [0007], [0008], [0092].
It would have been obvious to an ordinary person of skill in the art prior to the effective filing date of the application to combine Han with Yi to provide Han with the PDCCH is a MPDCCH (machine-communications type PDCCH).
The suggestion/motivation is that Han discloses the use of PDCCH and ePDCCH, refer to paragraphs [0003], [0017], [0041], [0049], [0111], [0146], and claims 5, 17.
The benefit being that Han can support MTC where bandwidths are smaller and optimize communication.
Regarding claims 5 and 12 – Han discloses resource assignment, PRBs, RGB Size P, and frequency selection, DCI FORMATs 1E and 1F, refer to paragraphs [0078], [0080], [0187], [0217], [0224].
Han does not explicitly disclose the resource assignment bits indicate the narrowband including the resource.
Yi discloses the resource assignment bits indicate the narrowband including the resource, refer to paragraphs [0053], [0090] to [0092], [0097].
It would have been obvious to an ordinary person of skill in the art prior to the effective filing date of the application to combine Han with Yi to provide Han with the resource assignment bits indicate the narrowband including the resource.
The suggestion/motivation for doing so is that Han discloses resource assignment, PRBs, RGB Size P, and frequency selection, DCI FORMATs 1E and 1F, refer to paragraphs [0078], [0080], [0187], [0217], [0224].
The benefit being that Han can support MTC where bandwidths are smaller and optimize communication.
Regarding claims 6 and 13 - Han discloses resource assignment, PRBs, RGB Size P, and frequency selection, DCI FORMATs 1E and 1F, refer to paragraphs [0078], [0080], [0187], [0217], [0224].
Han does not explicitly disclose the resource assignment bits indicate a position of the narrowband.
Yi discloses the resource assignment bits indicate a position of the narrowband, refer to paragraphs [0053], [0090] to [0092], [0097].
It would have been obvious to an ordinary person of skill in the art prior to the effective filing date of the application to combine Han with Yi to provide Han with the resource assignment bits indicate a position of the narrowband.
The suggestion/motivation for doing so is that Han discloses resource assignment, PRBs, RGB Size P, and frequency selection, DCI FORMATs 1E and 1F, refer to paragraphs [0078], [0080], [0187], [0217], [0224].
The benefit being that Han can support MTC where bandwidths are smaller and optimize communication.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

IV	Claim 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi (same as above).
Regarding claim 7 – Yi discloses circuitry, which, in operation, sets resource block assignment information that indicates a position of a narrowband and resource allocation of one or more Physical Resource Blocks (PRBs) within the narrowband, wherein the narrowband is defined as six non-overlapping consecutive PRBs in a frequency domain, refer to Figure 8 and paragraphs [0034], [0037], [0052], [0058], [0091], [0092], and claim 8.
a transmitter, which, in operation, transmits a MPDCCH (machine communications type physical downlink control channel) including the resource block assignment information, refer to paragraphs [0053], [0090] to [0092], [0097].
wherein,
in a first case where one PRB is allocated within the narrowband, the one PRB is selected from all of the six PRBs within the narrowband, refer to paragraph [0053], [0058], [0078], [0091], [0092], 
in a second case where a combination of two, three or four PRBs is allocated within the narrowband, the combination is selected from a subset of all combination patterns of the six PRBs within the narrowband, and both a localized assignment and a distributed assignment are applied to the combination of the PRBs, refer to paragraphs [0060], [0061], [0079] to [0082], [0090], [0112].
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nogami et al. (US 2017/0019915 A1) discloses UE, base station, and methods for LAA..
Noh et al. (US 2013/0121278 A1) discloses method and apparatus for allocating resources in a wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.
John Pezzlo
17 August 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465